Citation Nr: 0109602	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
duodenal ulcer claimed as stomach problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.


This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  In pertinent part, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for duodenal ulcer 
claimed as stomach problems.  

The Board notes that the veteran's previous claim of 
entitlement to service connection duodenal ulcer claimed as 
stomach problems was on the basis of direct service 
incurrence, whereas his current claim is on the basis of 
aggravation.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim for the same disorder(s) 
based on a new theory of entitlement is essentially the same 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
duodenal ulcer when it issued an unappealed rating decision 
in March 1973.

2.  Additional evidence submitted since the March 1973 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with evidence previously of 
record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1973 rating decision 
wherein the RO denied entitlement to service connection for 
duodenal ulcer is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the March 1973 
decision wherein the RO denied entitlement to service 
connection for duodenal ulcer is reported in pertinent part 
below:  

Associated with the claims file is a private medical record 
from Elizabeth Hospital dated in September 1969, which show 
the results of an upper gastrointestinal series.  The report 
revealed some irritability and tenderness of the duodenal 
bulb associated with mild prominence of the mucosal folds.  
It was noted that the changes suggested mild duodenitis.  

A review of the service records showed that the October 1968 
pre-induction examination for enlistment noted mild 
duodenitis.  On his October 1968 report of medical history 
the veteran reported that he had had stomach trouble.  He 
also reported that his health was poor and that he had a very 
bad stomach.  In April 1969 he was seen with complaints of 
chronic epigastric pain.  At that time no diagnosis was 
provided.  He was seen again in April 1969 with complaints of 
pain in the upper part of his stomach.  It was noted that he 
had a three-year history of epigastric pain.  An upper 
gastrointestinal series (UGI) had showed no ulcer but 
probable duodenitis.  The diagnosis was duodenitis.  

The veteran was seen in May and June 1969 with complaints of 
stomach cramps.  Radiographs and an (UGI) were negative.  In 
October 1969 he was seen with complaints of abdominal pain.  
Radiographs of the abdomen revealed a small amount of bowel 
gas compatible with gastro-enteritis.  The abdomen was 
otherwise normal.  In September 1970 he complained of pain in 
his stomach.  No diagnosis was provided.  In March 1971 he 
was seen with complaints of abdominal pain.  A physical 
examination was negative for any abnormalities.  The results 
of an (UGI) were also negative.  

Evidence submitted since the March 1973 rating decision 
wherein the RO denied entitlement to service connection for 
duodenal ulcer is reported in pertinent part below:  

Associated with the claims file are VA outpatient treatment 
records dated from October 1985 to February 2000 showing 
treatment primarily for various disabilities that are not 
currently on appeal.  The records also show that the veteran 
was seen on a number of occasions with complaints of 
abdominal pain in the epigastric region.  The earliest 
documentation of complaints relating to abdominal pain was 
noted in February 1989.  The record is negative for a 
diagnosis for duodenal ulcer.  There is a diagnosis of rule 
out diverticulitis.  

In his April 2000 substantive appeal the veteran stated that 
the claimed disability was aggravated by his service 
activity.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one-year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475. § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

There is nothing in the new duty to assist law which obviates 
the need for a claimant to submit new and material evidence 
to reopen a claim.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication of his claim under the new duty to assist law by 
the RO would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App.  384, 
392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran seeks to reopen his claim of service connection 
for a right knee disability, which the RO finally denied in 
March 1973.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The evidence at the time of the March 1973 decision shows in 
essence that no duodenal ulcer was diagnosed during service 
or within one year of separation from service.  In fact, a 
duodenal ulcer was never shown by the evidence of record.

In the case at hand, the evidence submitted by the veteran to 
reopen his claim for service connection for duodenal ulcer 
claimed as stomach problems consists of recently dated 
treatment reports which include references to his treatment 
for abdominal and epigastric symptomatology.  The additional 
treatment reports are new to the extent that they were not 
previously of record, but not material.  The evidence does 
not assist the veteran in establishing (1) that a duodenal 
ulcer claimed as a stomach problem was incurred during 
service, or (2) within one year of separation from service, 
or (3) that a preexisting duodenal ulcer claimed as a stomach 
problem was aggravated beyond the natural progression of the 
disease process.  

In his substantive appeal the veteran proffered statements 
with respect to aggravation of the claimed disability by his 
service activity.  The Board finds that the issue of whether 
a duodenal ulcer claimed as stomach problems was incurred 
during service or preexisted service and was aggravated 
therein is an issue of medical causation for which competent 
medical evidence is required. 

The veteran has not been shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to this matter.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The veteran has furnished no competent 
medical evidence suggesting the incurrence of duodenal ulcer 
or aggravation of a preexisting gastrointestinal disability 
during service.

As to the VA medical records, which do not relate to the 
veteran's petition to reopen the claim of entitlement to 
service connection for duodenal ulcer claimed as stomach 
problems, such are not relevant to the issue at hand, and 
thus cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  

The medical evidentiary record has not changed since the 
prior denial.  Duodenal ulcer disease is still not shown by 
the evidence of record, nor is there competent medical 
evidence of record linking a current gastrointestinal 
disability to service to include duodenal ulcer on any basis.

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for duodenal ulcer claimed as a stomach disorder, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
see Ivey, 2 Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
duodenal ulcer claimed as stomach problems, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

